The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 24, 2014

                                      No. 04-13-00631-CR

                                      Jose HERNANDEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6911
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
         Appellant’s original appellate counsel Victor M. Valdés filed a motion to withdraw as
Appellant’s attorney. The motion was incomplete, and we abated this appeal and remanded it to
the trial court to consider counsel’s motion. The trial court granted Victor M. Valdés’s motion to
withdraw, and appointed Michael D. Robbins of the Bexar County Appellate Public Defender’s
Office to represent Appellant. See TEX. CODE CRIM. PROC. ANN. art. 26.04 (West 2013).
       We ORDER the clerk of this court to REINSTATE this appeal on this court’s docket.
Appellant’s brief is due thirty days from the date of this order. See TEX. R. APP. P. 38.6.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court